Holmes, J.,
concurring. As pointed out in my original concurring opinion, 28 Ohio St. 3d at 240, 28 OBR at 321, 503 N.E. 2d at 540, a finding of bad faith on the part of National City Bank is a prerequisite to an award of consequential damages under R.C. 1304.03(E). There could be no award of such damages here because there was no assertion or showing of bad faith of the bank in these transactions. Further, there was a showing by the bank that it exercised ordinary care in the subject transactions.
Additionally, the assertion of the prior majority that the common-law rule oí Hadley v. Baxendale (1854), 9 Exch. 341, 156 Eng. Rep. 145, would provide a basis for the allowance of consequential damages as being within the contemplation of the parties in the contract for banking services, is a most unfounded one. Such a common-law rule is now superceded by the adoption in Ohio of the rules contained within the Uniform Commercial Code. The UCC would permit the parties to specifically provide for such damages, but none were so provided here.
Because the case before us requires the proper application of the UCC rules which the prior majority opinion had failed to do, and because the per curiam opinion here properly applies such UCC standards, I am able to concur.